DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11 are currently pending in the present application. Claims 1-7 and 9-11 are currently amended; and claim 8 is original. The amendment dated July 12, 2020 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 5 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Zhang et al. (US 2019/0041260) and Koga et al. (US 2018/0340328).

Drawings
The drawings are objected to because the drawings are not provided with descriptive text labels for the newly added claim limitations "a first electrode" and "a second electrode", which are not found in the specification. For example, Figure 1A does not provide text labels for "a first electrode" and "a second electrode". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (US 2013/0025961), of record, in view of Tamma (US 2019/0198728), of record, and in further view of Koga et al. (US 2018/0340328, hereinafter “Koga”).
Regarding claim 1, Koh discloses a metamaterial (Figure 2; Paragraph [0051] “a unit cell 201 (FIG. 2(c)) of an exemplary phononic metamaterial”) comprising:
a first portion arranged in an array structure (building blocks 202; Paragraph [0051]); and
a second portion (mechanical connections 203) interlinked with the first portion (see Figure 2 and Paragraph [0051]”the solid building blocks 202 are connected by mechanical connections 203 defined here by hx, hy and hxy”);
wherein the first portion and the second portion are configured to form a hybrid superlattice (Figure 2(a), hybrid superlattice of 202-203; Paragraphs [0052] “the lattice” and [0051] “these mechanical connections further may be made of … a different material”).
Koh does not disclose the first portion comprising a plurality of nanoparticles; and the second portion comprising a plurality of molecules configured to interlink with the plurality of nanoparticles; wherein the first portion and the second portion of the metamaterial are configured to form a hybrid molecule-nanoparticle superlattice.
However, Tamma teaches meta-molecules (meta-molecules in Figures 1A-1B; Paragraphs [0023] “a meta-molecule 6”, [0042] “meta-atoms 17 are surrounded by smaller sized converter nanoparticles 18”), in which a first portion comprises nanoparticles (nanoparticles 18) and a second portion comprises molecules (meta-atoms 17; Paragraph [0026] “the meta-molecule is composed of meta-atoms”; see also Paragraph [0027]), to be used for metamaterial ([0020] “The nano-structures may be implemented as meta-materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first portion and the second portion as disclosed by Koh to have a plurality of nanoparticles and a plurality of molecules as taught by Tamma, where Koh is silent regarding the specific materials, Tamma teaches an appropriate and suitable material for a metamaterial, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (MPEP 2144.07), for the purpose of considering optical characteristics of material and making suitable choices (Tamma: Paragraphs [0040], [0044]).
In the Figure 2 embodiment, Koh further fails to explicitly disclose a resonance frequency controlled as proposed. Koh teaches a resonant frequency as controlled based on a mass of each nanoparticle in the first portion of the metamaterial (Paragraphs [0051], [0052]). Koga teaches the molecule spring constant of the lattice (Paragraphs [0065], [0073]) as also affecting the resonance frequency (Paragraph [0073]: “resonance frequency that is determined by the mass of the weight part 23 working as a weight and the spring constant of the base part 22 working as a spring.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the resonance frequency by the mass of each nanoparticle in the first portion of the metamaterial and the spring constant of each molecule in the second portion of the metamaterial. Koga teaches the resonant frequency as determined by the mass and spring constant in a lattice structure. One would have been motivated to designate particular values as the mass and spring constant to specify a particular resonant frequency according to the teachings of Koga (Paragraph [0073]).

Regarding claim 2, Koh as modified by Tamma and Koga discloses the limitations of claim 1 above.
Koh does not explicitly disclose the first portion of the material is configured to have a mass configured to achieve, at least in part, a designated resonance frequency.
However, Koh teaches an example of calculating a spectral gap occurring in the 6 to 18 KHz regime (resonance frequencies), where the first portion and the second portion are constructed out of a polymer with mass density of 1300 kgm-3, while different material platform can be chosen (Figure 7; Paragraph [0051], see also Paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first portion of Koh with the teachings of Koh wherein the first portion of the material is configured to have a mass configured to achieve, at least in part, a designated resonance frequency, for the purpose of considering the resonant frequency for the building blocks and the mechanical connections and obtaining transmission spectra from the metamaterial (Koh: Paragraph [0052]).

Regarding claim 4, Koh discloses a metamaterial (Figure 2; Paragraph [0051] “a unit cell 201 (FIG. 2(c)) of an exemplary phononic metamaterial”) comprising:
a first portion arranged in an array structure (building blocks 202; Paragraph [0051]); and
a second portion (mechanical connections 203) interlinked with the first portion (see Figure 2 and Paragraph [0051]”the solid building blocks 202 are connected by mechanical connections 203 defined here by hx, hy and hxy”);
wherein the first portion and the second portion are configured to form a hybrid superlattice (Figure 2(a), hybrid superlattice of 202-203; Paragraphs [0052] “the lattice” and [0051] “these mechanical connections further may be made of … a different material”).
Koh does not disclose the first portion comprising a plurality of nanoparticles; and the second portion comprising a plurality of molecules configured to interlink with the plurality of nanoparticles; wherein the first portion and the second portion of the metamaterial are configured to form a hybrid molecule-nanoparticle superlattice.
However, Tamma teaches meta-molecules (meta-molecules in Figures 1A-1B; Paragraphs [0023] “a meta-molecule 6”, [0042] “meta-atoms 17 are surrounded by smaller sized converter nanoparticles 18”), in which a first portion comprises nanoparticles (nanoparticles 18) and a second portion comprises molecules (meta-atoms 17; Paragraph [0026] “the meta-molecule is composed of meta-atoms”; see also Paragraph [0027]), to be used for metamaterial ([0020] “The nano-structures may be implemented as meta-materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first portion and the second portion as disclosed by Koh to have a plurality of nanoparticles and a plurality of molecules as taught by Tamma, where Koh is silent regarding the specific materials, Tamma teaches an appropriate and suitable material for a metamaterial, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (MPEP 2144.07), for the purpose of considering optical characteristics of material and making suitable choices (Tamma: Paragraphs [0040], [0044]).
In the Figure 2 embodiment, Koh further fails to explicitly disclose a resonance frequency controlled as proposed. Koh teaches a resonant frequency as controlled based on a mass of each nanoparticle in the first portion of the metamaterial (Paragraphs [0051], [0052]) and a crystal structure of the hybrid molecule-nanoparticle superlattice (Figure 2; Paragraph [0051] gives dimensions of the superlattice). Koga teaches the molecule spring constant of the lattice (Paragraphs [0065], [0073]) as also affecting the resonance frequency (Paragraph [0073]: “resonance frequency that is determined by the mass of the weight part 23 working as a weight and the spring constant of the base part 22 working as a spring.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the resonance frequency by the mass of each nanoparticle in the first portion of the metamaterial, the spring constant of each molecule in the second portion of the metamaterial, and the crystal structure of the hybrid molecule-nanoparticle superlattice. Koga teaches the resonant frequency as determined by the mass and spring constant. One would have been motivated to designate particular values as the mass, spring constant, and crystal structure to specify a particular resonant frequency according to the teachings of Koga (Paragraph [0073]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Tamma, and in further view of and Koga and Taylor (US 2014/0113382), of record.
Regarding claim 3, Koh as modified by Tamma and Koga discloses the limitations of claim 2 above, and Koh further discloses the second portion of the material is configured to achieve, at least in part, the designated resonance frequency (Paragraph [0049] “The size, given by the lateral width, thickness and the length, of the mechanical connections affect the frequency range of the vibration attenuation … the size of the mechanical connections also have to be chosen to match the building block sizes, and hence their mechanical resonances).
Koh does not explicitly disclose that the second portion of the material is configured to have a molecular stiffness configured to achieve, at least in part, the designated resonance frequency.
However, Taylor teaches an inter-surface separation between linked surfaces, wherein at least one of the surfaces is the surface of a nanoparticle for providing a surface enhanced resonance effect and a linker is a linking compound suitable for interacting with the molecule (Paragraphs [0032], [0079]); in  which an increase in stretching frequencies can directly be inferred as an increase in bond stiffness (Paragraph [0347]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first portion of Koh with the teachings of Taylor, wherein the second portion of the material is configured to have a molecular stiffness configured to achieve, at least in part, the designated resonance frequency, for the purpose of obtaining resonance effect by considering the relationship between frequencies and bond stiffness of molecules (Taylor: Paragraph [0347]).
Claims 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (US 2013/0025961), of record, in view of Tamma (US 2019/0198728), of record, and in further view of Neogi (US 2013/0112496), of record, and Zhang (US 2019/0041260).
Regarding claim 5, Koh discloses a metamaterial (Figure 2; Paragraph [0051] “a unit cell 201 (FIG. 2(c)) of an exemplary phononic metamaterial”) comprising:
a first portion (building blocks 202; Paragraph [0051]); and
a second portion (mechanical connections 203) interlinked with the first portion (see Figure 2 and Paragraph [0051]”the solid building blocks 202 are connected by mechanical connections 203 defined here by hx, hy and hxy”);
wherein the first portion and the second portion are configured to form a hybrid superlattice (Figure 2(a), hybrid superlattice of 202-203; Paragraphs [0052] “the lattice” and [0051] “these mechanical connections further may be made of … a different material”).
Koh does not disclose the first portion comprising a plurality of nanoparticles; and the second portion comprising a plurality of molecules configured to interlink with the plurality of nanoparticles; wherein the first portion and the second portion of the metamaterial are configured to form a hybrid molecule-nanoparticle superlattice.
However, Tamma teaches meta-molecules (meta-molecules in Figures 1A-1B; Paragraphs [0023] “a meta-molecule 6”, [0042] “meta-atoms 17 are surrounded by smaller sized converter nanoparticles 18”), in which a first portion comprises nanoparticles (nanoparticles 18) and a second portion comprises molecules (meta-atoms 17; Paragraph [0026] “the meta-molecule is composed of meta-atoms”; see also Paragraph [0027]), to be used for metamaterial ([0020] “The nano-structures may be implemented as meta-materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first portion and the second portion as disclosed by Koh to have a plurality of nanoparticles and a plurality of molecules as taught by Tamma, where Koh is silent regarding the specific materials, Tamma teaches an appropriate and suitable material for a metamaterial, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (MPEP 2144.07), for the purpose of considering optical characteristics of material and making suitable choices (Tamma: Paragraphs [0040], [0044]).
Koh does not necessarily disclose a first electrode disposed on a first side of the superlattice structure; a second electrode disposed on a second side of the superlattice structure.
However, Zhang teaches disposing a first electrode and a second of electrode (102 and 104 in Figure 1 and 8) on each side of an electromagnetic resonator (106; see Paragraphs [0050]-[0053] teaching patterned lattice structures) for detection or transmission of electromagnetic energy at corresponding resonating wavelengths (Paragraphs [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial as disclosed by Koh with the teachings of Zhang, to have a first electrode disposed on a first side of the superlattice structure and a second electrode disposed on a second side of the superlattice structure, such that the electromagnetic resonator can be electrically addressed for at least one of detection or transmission or emission at a corresponding resonance wavelength (Zhang: Paragraph [0041]).
Koh further fails to disclose a signal generator connected between the first and second electrodes and configured to provide a signal to the superlattice structure. 
However, Neogi teaches an application of electromagnetic radiation by the electromagnetic source for an acoustic metamaterial, for example, a photonic crystal having a lattice structure, in which the acoustic metamaterial contains a periodic structure and a medium that has acousto-elastical properties to be altered through the application of the electromagnetic radiation ([Abstract], Paragraphs [0019]-[0020]).
Because Koh suggests the metamaterial be phononic metamaterials and the optical and electrical properties be utilized (Paragraph [0041]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial as disclosed by Koh with the teachings of Neogi, to have a signal generator configured to provide a signal to the superlattice structure, for the purpose of tuning the metamaterial to particular photonic bandgaps as desired (Neogi: Paragraph [0038]).

Regarding claim 6, Koh as modified by Tamma, Zhang and Neogi discloses the limitations of claim 5 above.
Koh does not explicitly disclose the first portion of the metamaterial is configured to have a mass configured to achieve, at least in part, a designated resonance frequency.
However, Koh teaches an example of calculating a spectral gap occurring in the 6 to 18 KHz regime (resonance frequencies), where the first portion and the second portion are constructed out of a polymer with mass density of 1300 kgm-3, while different material platform can be chosen (Figure 7; Paragraph [0051], see also Paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first portion of Koh with the teachings of Koh wherein the first portion of the metamaterial is configured to have a mass configured to achieve, at least in part, a designated resonance frequency, for the purpose of considering the resonant frequency for the building blocks and the mechanical connections and obtaining transmission spectra from the metamaterial (Koh: Paragraph [0052]).

Regarding claim 8, Koh as modified by Tamma, Zhang and Neogi discloses the limitations of claim 5 above.
Koh does not disclose the signal generator is configured to generate radio frequency (RF) signals. 
However, Neogi teaches an application of electromagnetic radiation by the electromagnetic source for an acoustic material, and the application of the electromagnetic radiation includes RF electromagnetic frequencies ([0044] “RF electromagnetic frequencies”; see also [Abstract], Paragraphs [0019]-[0020]).
Because Koh suggests the metamaterial be phononic metamaterials and the optical and electrical properties be utilized (Paragraph [0041]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial as disclosed by Koh with the teachings of Neogi, wherein the signal generator is configured to generate radio frequency (RF) signals, for the purpose of tuning the acoustic material to particular photonic bandgaps as desired without physically contacting the material (Neogi: Paragraph [0038]).
Regarding claim 9, Koh as modified by Tamma, Zhang and Neogi discloses the limitations of claim 8 above.
Koh does not disclose the signal generator is an adjustable signal generator configured to adjust the RF signals provided to the first portion and the second portion of the metamaterial.
However, Neogi teaches an application of electromagnetic radiation by the electromagnetic source, in which a tunable photonic filter shows different RF responsiveness for different electromagnetic frequencies for the material (Figure 4; Paragraphs [0010], [0026]).
Because Koh suggests the metamaterial be phononic metamaterials and the optical and electrical properties be utilized (Paragraph [0041]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial as disclosed by Koh with the teachings of Neogi, wherein the signal generator is an adjustable signal generator configured to adjust the RF signals provided to the first portion and the second portion of the material, for the purpose of tuning the acoustic material to particular photonic bandgaps as desired without physically contacting the material for different electromagnetic frequencies (Neogi: Paragraphs [0026], [0038]).

Regarding claim 10, Koh as modified by Tamma, Zhang and Neogi discloses the limitations of claim 9 above.
Koh does not disclose the adjusting of the signal generator is configured to adjust a phononic response of the metamaterial.
However, Neogi teaches an application of electromagnetic radiation by the electromagnetic source for an acoustic material, in which the propagation of vibrations or acoustic waves is controlled (Figure 4; Paragraphs [0010], [0019]).
Because Koh suggests the metamaterial be phononic metamaterials and the optical and electrical properties be utilized (Paragraph [0041]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial as disclosed by Koh with the teachings of Neogi, wherein the adjusting of the signal generator is configured to adjust a phononic response of the material, for the purpose of tuning the acoustic material to particular photonic bandgaps as desired without physically contacting the material for different electromagnetic frequencies (Neogi: Paragraphs [0026], [0038]).

Regarding claim 11, Koh as modified by Tamma, Zhang and Neogi discloses the limitations of claim 9 above.
Koh does not disclose the adjusting of the signal generator is configured to adjust an electrical signal filtering property of the metamaterial.
However, Neogi teaches an application of electromagnetic radiation by the electromagnetic source, in which the propagation of vibrations or acoustic waves can be controlled and, for example, in certain arrangements, the propagation of ranges of phonons can be blocked all together, wherein acoustic or phononic bandgap is analogous to an electronic bandgap (Figure 4; Paragraphs [0010], [0019]).
Because Koh suggests the metamaterial be phononic metamaterials and the optical and electrical properties may be utilized (Paragraph [0041]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial as disclosed by Koh with the teachings of Neogi, wherein the adjusting of the signal generator is configured to adjust an electrical signal filtering property of the material, for the purpose of tuning the acoustic material to particular photonic bandgaps as desired without physically contacting the material (Neogi: Paragraphs [0026], [0038]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Tamma and Neogi, and in further view of Zhang and Taylor.
Regarding claim 7, Koh as modified by Tamma, Zhang and Neogi discloses the limitations of claim 6 above.
Koh does not disclose the second portion of the metamaterial is configured to have a molecular stiffness configured to achieve, at least in part, the designated resonance frequency.
However, Taylor teaches an inter-surface separation between linked surfaces, wherein at least one of the surfaces is the surface of a nanoparticle for providing a surface enhanced resonance effect and a linker is a linking compound suitable for interacting with the molecule (Paragraphs [0032], [0079]); in which an increase in stretching frequencies can directly be inferred as an increase in bond stiffness (Paragraph [0347]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first portion of Koh with the teachings of Taylor, wherein the second portion of the metamaterial is configured to have a molecular stiffness configured to achieve, at least in part, the designated resonance frequency, for the purpose of obtaining resonance effect by considering the relationship between frequencies and bond stiffness of molecules (Taylor: Paragraph [0347]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                                              

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871